Citation Nr: 0822622	
Decision Date: 07/10/08    Archive Date: 07/14/08

DOCKET NO.  06-25 470	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to nonservice-connected burial benefits.


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel









INTRODUCTION

The veteran served on active duty from September 1940 to 
September 1945.               He died in May 2004. The 
appellant is his daughter.        

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal      from a March 2005 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania, which denied the appellant's claim 
for nonservice-connected burial benefits, filed in her 
capacity as Executrix and Trustee of the veteran's estate.

The record further reflects that there is May 2005 
correspondence of record from the designated representative 
for the veteran's son that raises claims on his behalf for 
entitlement to Dependency and Indemnity Compensation (DIC) 
benefits and accrued benefits, which have not yet been 
adjudicated. These matters are not presently before the Board 
for appellate review, however, and thus, must be referred to 
the RO for appropriate action.  


FINDINGS OF FACT

1.	The veteran had not been awarded service connection 
disability compensation    at any point.

2.	The RO undertook action to suspend the veteran's 
entitlement to receipt of     nonservice-connected pension 
benefits effective May 1, 2004, following the nonreturn of 
Improved Pension Eligibility Verification Report (EVR) forms           
for income received in the years 2002 and 2003.

3.	The veteran was not in receipt of improved pension at 
the time of his death         in May 2004.
4.	There was no original or reopened claim pending for 
compensation or pension benefits at the time that he died.

5.	The veteran did not die while hospitalized at a VA 
facility, receiving approved medical treatment at a private 
facility, or while traveling to a specified location for 
purpose of examination or treatment.


CONCLUSION OF LAW

The criteria for a grant of entitlement to nonservice-
connected death burial benefits are not met. 38 U.S.C.A. §§ 
2302 (West 2002 & Supp. 2007); 38 C.F.R. § 3.1600 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Prior to discussion of the merits of this case, the Board is 
required to consider whether VA's duties to notify and assist 
with the evidentiary development of the claim on appeal have 
been met. The Veterans Claims Assistance Act of 2000 (VCAA) 
provides that the claimant must be afforded notice as to any 
information and evidence that is necessary to substantiate 
the claim, the evidence that VA will attempt to provide, and 
that which the claimant is expected to provide. 38 U.S.C.A.         
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2007). See also 
Pelegrini v. Principi,                   18 Vet. App. 112, 
120-121 (2004).

The RO has provided a July 2006 Statement of the Case to the 
appellant that included citation to the applicable law and 
regulations as to her claim.                  The Statement 
of the Case further provided explanation of the basis for 
denial of  her claim at that time. A September 2005 RO 
memorandum to the file indicates  that a detailed search had 
been conducted for information that would support a continued 
improved pension award, which is an issue relevant to 
establishing entitlement to the benefits sought. Based on the 
above, the appellant has been given general notice of how to 
substantiate her claim, and appropriate action has been taken 
to confirm the factual basis of record. This claim also may 
be resolved according to the pertinent legal provisions since 
there is essentially no material factual dispute. In these 
situations, where the law and not the case facts are 
dispositive, the notice and assistance obligations specified 
under the VCAA generally do not apply. See Valiao v. 
Principi, 17 Vet. App. 229, 232 (2003) ("Where the facts 
averred by a claimant cannot conceivably result in any 
disposition of the appeal other than affirmance of the Board 
decision, the case should not be remanded for development 
that could not possibly change the outcome of the 
decision."). See also, Dela Cruz v. Principi, 15 Vet. App. 
143 (2001); Wensch v. Principi, 15 Vet. App. 362, 368 (2001). 
Hence, the appellant's claim may be adjudicated on its merits 
without further development of the record.

A burial allowance is payable under certain circumstances, to 
cover the burial and funeral expenses of a veteran and the 
expense of transporting the body to the place of burial. 38 
U.S.C.A. § 2302 (West 2002 & Supp. 2007); 38 C.F.R. § 3.1600 
(2007). If a veteran dies as a result of a service-connected 
disability or disabilities, certain burial benefits may be 
paid. 38 C.F.R. § 3.1600(a). 
 
If a veteran's death is not service-connected, entitlement is 
based on the following conditions: 
 
(1) At the time of death the veteran was in receipt of 
pension or compensation       (or but for the receipt of 
military retirement pay would have been in receipt of 
compensation); or 
 
(2) The veteran has an original or reopened claim for either 
benefit pending at the time of the veteran's death, and (i) 
In the case of an original claim there is sufficient evidence 
of record to have supported an award of compensation or 
pension effective prior to the date of the veteran's death, 
or (ii) In the case of a reopened claim,        there is 
sufficient prima facie evidence of record on the date of the 
veteran's death to indicate that the deceased would have been 
entitled to compensation or pension prior to date of death; 
or 

(3) The deceased was a veteran of any war or was discharged 
or released from active military, naval, or air service for a 
disability incurred or aggravated in line of duty, and the 
body of the deceased is being held by a State (or a political 
subdivision of a State) and the VA Secretary determines, (i) 
that there is no next of kin or other person claiming the 
body of the deceased veteran, and (ii) that there are not 
available sufficient resources in the veteran's estate to 
cover burial and funeral expenses. 38 C.F.R. § 3.1600(b). 
 
Additionally, burial benefits may be paid if a person dies 
from nonservice-connected causes while properly hospitalized 
by VA in a VA facility (as described in 38 U.S.C.A. § 
1701(3)) or in a non-VA facility (as described in 38 U.S.C.A.           
§ 1701(4)) for hospital care under the authority of 38 
U.S.C.A. § 1703. 38 C.F.R.          § 3.1600(c). If a veteran 
dies enroute while traveling under proper prior authorization 
and at VA expense to or from a specified place for purpose of 
examination, treatment, or care, burial expenses will be 
allowed as though death had occurred while properly 
hospitalized by VA. 38 C.F.R. § 3.1605(a).

Claims for burial benefits may be filed by the executor or 
administrator of the estate of the veteran or the estate of 
the person who paid the expenses of the veteran's burial or 
provided such services. 38 C.F.R. § 3.1601(a)(1)(iii).

In this case, the veteran did not die of a service-connected 
disability as               service connection was not in 
effect for any disability at the time of his death.          
The present claim filed for burial benefits must be 
considered based on the above provisions for where the 
veteran's death was not the result of a service-connected 
disability.  
The record reflects that during the veteran's lifetime he was 
in receipt of improved pension benefits subject to the annual 
completion and return of VA Form 21-0516, Improved Pension 
Eligibility Verification Report, indicating that his annual   
income did not exceed the maximum level for continuing 
disbursement of                VA pension. He submitted EVR 
forms for several years up until 2003. When this financial 
information was no longer made available, the RO suspended 
his entitlement to nonservice-connected pension benefits 
effective March 1, 2004.     See 38 C.F.R. § 3.661(b)(2) 
(providing for discontinuance of improved pension for failure 
to return EVR, effective the first day of the 12-month 
annualization period for which income (and net worth in an 
improved pension case) was to be reported or the effective 
date of the award, whichever is the later date). The copy of 
a      May 2004 Report of Death of an American Citizen Abroad 
in the claims file indicates that the veteran died on May 1, 
2004. The RO has since denied the claim for nonservice-
connected death burial benefits on the basis that the veteran 
was not actually entitled to receive pension at the time of 
his death. The appellant as the Executrix and Trustee of the 
veteran's estate appealed that decision.

A September 2005 RO memorandum to the file indicates that 
photocopies of the veteran's EVR from 2000 and 2001 (which 
had been filed in February 2001 and March 2002, respectively) 
had been reviewed. A records inquiry however did not indicate 
any record of an EVR with information for years 2003 and 
2004.              The determination was that there was 
nothing found to allow payment of           burial benefits.

These findings indicate that the veteran was not in receipt 
of nonservice-connected pension benefits prior to when he 
passed away in May 2004. The entitlement to VA pension has 
been suspended due to the nonreturn of the 2003 EVR 
pertaining to income for the year 2002, or the EVR for the 
next year. In support of her claim,   the appellant contends 
that her father's medical state had significantly 
deteriorated during the months immediately preceding his 
death, and that he was unable to respond with the necessary 
documentation to continue his pension award. There is also on 
file May 2001 documentation that the veteran granted a Power 
of Attorney over his financial affairs to the appellant, and 
that month she herself submitted to             the RO the 
veteran's EVR for the preceding year. She was providing 
assistance          at this point with completing financial 
disclosure forms. While the issuance of subsequent EVRs was 
directly to the veteran and did not include notification to 
the appellant, the RO could not be expected to have made such 
an arrangement unless there had been a request from either 
party. 

Thus, the payment of burial benefits cannot be provided for 
based on receipt of nonservice-connected pension. 38 C.F.R. § 
3.1600(b)(1). There was not otherwise a pending claim to 
reinstate entitlement to pension benefits, or original or 
reopened claim for any other benefits at the time of death. 
38 C.F.R. § 3.1600(b)(2).
  
This case also does not involve circumstances in which the 
body of the deceased is in custody of state agency and there 
is no available next of kin, nor did the veteran previously 
undergo VA hospitalization or other authorized private 
medical care          at or near the time when he died. 38 
C.F.R. § 3.1600(b)-(c). 

Accordingly, there is no available basis under applicable 
criteria for award of        nonservice-connected burial 
benefits. The Board is sympathetic to the contentions of the 
appellant as to the stated basis for recovery, but 
nonetheless the pertinent law and regulations are binding for 
entitlement to benefit sought. See 38 U.S.C.A.             § 
7104(c). Hence, the claim on appeal is denied. See Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (where the disposition of 
a claim is based on the applicable law, and not the facts of 
the case, the claim must be denied based on a lack of 
entitlement under the law).





ORDER

Entitlement to nonservice-connected burial benefits is 
denied.


____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


